Citation Nr: 1107255	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-46 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, 
claimed as big toe pain.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers, Inc


ATTORNEY FOR THE BOARD

G. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision issued by the RO.  The 
Veteran requested a hearing before a Veterans Law Judge at the RO 
in his November 2009 Substantive Appeal.  He withdrew his request 
in January 2011.  See 38 C.F.R. § 20.703(e) (2010).  


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran is not shown to have a current bilateral foot 
disorder (claimed big toe pain) etiologically related to his 
period of service.


CONCLUSION OF LAW

A bilateral foot disability manifested by big toe pain is not 
shown to be due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in February 2009.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken 
and all available evidence has been obtained in this case.  Thus, 
the content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided in the noted 
letter.  The notice requirements pertinent to the issue addressed 
in this decision have been met and all identified and authorized 
records relevant to the matter have been requested or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).    

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102 (2010).

Factual Background and Analysis

The Veteran asserts that he has a current bilateral foot 
disability manifested by big toe pain which onset during his 
period of service.  

Service treatment records note complaints of foot pain in 
September 1976, July 1977, August 1977 and on another occasion in 
1977 (date illegible).  A November 1976 service treatment record 
documents treatment for athlete's feet; a January 1979 treatment 
record documents treatment for a right ankle sprain.  At the time 
of his separation physical examination, his feet were noted to be 
normal.

Subsequent to service, simply no medical evidence has been 
submitted indicating that the Veteran has a current bilateral 
foot disorder etiologically related to his period of service.  
The Veteran failed to report for VA podiatry examination 
scheduled in April and May 2009, despite being notified of the 
examinations. 

Given its review of the record, the Board finds that service 
connection for the claimed bilateral foot disorder (claimed big 
toe pain) is simply not warranted.  To that end, the Board notes, 
service connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Despite the 
noted in-service complaints of foot pain, without evidence of a 
current disability service connection cannot be awarded.

At this point, the Board emphasizes that the duty to assist is 
not always a one-way street.  A veteran seeking help cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
Insofar as the Veteran failed to report for his scheduled VA 
examination and has not submitted any evidence of a current 
bilateral foot disorder (claimed big toe pain), the Board is of 
the opinion that no further assistance in this regard is required 
on the part of the VA.  In light of the Veteran's failure to 
cooperate with the VA's efforts to assist him with the factual 
development of his claim, no further effort will be expended to 
assist him in this regard.  Accordingly, based on the evidence of 
record service connection is not warranted.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable regarding this issue on appeal because the 
preponderance of the evidence is against his claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this issue on appeal is denied. 

ORDER

Service connection for a bilateral foot disorder, claimed as big 
toe pain is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


